DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 5-14, 16-17 and 18-19 are amended 
Claims 4 and 15 are cancelled.
Thus claims 1-3, 5-14, 16-17 and 18-19 are pending in the application and are presented to be examined upon their merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Comments
Intended Use-MPEP 2103 I C
CLAIM 1- “…determines a possible credit score change for the user based on the credit score….”
CLAIM 10- “…the account creation data package formatted for ingestion…”





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-14, 16-17 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
NEGATIVE LIMITATION
CLAIMS 1, 12 and 19 recite, “…accessing…and are not automatically reported directly to a credit bureau…” is a negative limitation [seeMPEP2173.05 (i)]

MEANS PLUS FUNCTION
CLAIM 11-  “…a credit  scoring algorithm using  credit data of the user…”
 The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, “a credit scoring algorithm”, that are coupled with functional language, “using”, without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers. 
These claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a
limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;

(b) Amend the written description of the specification such that it expressly recites
what structure, material, or acts perform the entire claimed function, without
introducing any new matter (35 U.S.C. 132(a)); or

(c) Amend the written description of the specification such that it clearly links the
structure, material, or acts disclosed therein to the function recited in the claim,
without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

(a) 	Amending the written description of the specification such that it expressly
recites the corresponding structure, material, or acts for performing the claimed
function and clearly links or associates the structure, material, or acts to the
claimed function, without introducing any new matter (85 U.S.C. 132(a)); or

(b) 	Stating on the record what the corresponding structure, material, or acts, which
are implicitly or inherently set forth in the written description of the specification,
perform the claimed function. For more information, see 37 CFR 1.75(d) and
MPEP §§ 608.01(0) and 2181.


Claims 1-3 and 5-14, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
It is unclear as to how  the API token of claim 1 et al  is “associated with” a third-party credit database or “data items associated with an entity” ?

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


In the instant case, claim 1 is directed to a “a computerized method”.
Claim 1 is directed to the abstract idea of “to determine  a possible risk score change” which is grouped under “organizing human activity... fundamental economic practice involving mathematical calculations” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “accessing a score impact rule indicating one or more account types that impacts risk scores of users; identifying an API token associated with a secured third-party risk...; transmitting the API token and a request for risk data of a user to the third-party risk...; accessing, via a secure communication channel established with the third- party risk .... risk data of the user; identifying  plurality of groupings of data items included in the risk data of the user, each of the groupings including  plurality of data items associated with an entity; determining, for each of the groupings of data items, an account type of a plurality of account types; identifying a first account type of the plurality of account types that impacts risk scores when added to risk data of respective users and is not included in the determined account types associated with the user; execute a score impact algorithm, based at least on the first account type and the risk data of the user, to determine a possible risk score change if an account of the first account type is added to the risk data of the user; and providing, to the user, an indication of the possible risk score change.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent
Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional
elements of the claim such as “hardware processors”, “readable storage device” “database” represent
the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the
abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. perform) [ or implement] the acts of using rules to authorize a financial transaction. 5. 

Hence, at least claims 1 and 12 are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 is/are rejected under 35 U.S.C. 103 as being un-patentable over FORD et al (US
2019/0034625).
Re claims 1, 12 and 19, FORD discloses a computerized method, performed by a computing
system having one or more hardware computer processors and one or more non-transitory computer
readable storage device storing software instructions executable by the computing system to perform the computerized method [Abstract, ]0004, 0005] comprising:
accessing a score impact rule (914) indicating one or more account types that impacts risk scores of users[¶0164], and or not automatically reported directly to a credit bureau by corresponding lenders, wherein the non-traditional account types include at least one of a telecommunications account type, a 
identifying an Application Programming Interface (API) token associated with a secured third-party risk database, wherein the third party credit database is a secured database (414)(412)(416)(418)(FIG. 4)[10053], [10054];
transmitting the API token and a request for risk data of a user to the third-party credit  database; (414)(412}(416)(418)(FIG. 4)[¶0053], [¶0054]
accessing, via a secure communication channel established with the third- party risk database,
risk data of the user;
identifying a plurality of groupings of data items included in the risk data of the user, each of the
groupings including a plurality of data items associated with an entity;
determining, for each of the groupings of data items, an account type of a plurality of account
types;
identifying a first account type of the plurality of account types that impacts risk scores when
added to risk data of respective users and is not included in the determined account types associated with the user; execute a score impact algorithm, based at least on the first account type and the risk data of the user, to determine a possible risk score change if an account of the first account type is added to the
risk data of the user; and providing, to the user, an indication of the possible risk score change. [0175]
Re claims 2 and 13, wherein the possible risk score changes indicates an estimated risk score
[¶0168]
Re claims 3 and 14, The computerized method of claim 1, wherein the possible risk score changes indicates an estimated risk score increase or decrease [¶0171-¶0172]
Re claims 4 and 15: providing, to the user, an option to initiate addition of an account of the first
account type to risk data of the user [¶0064]
Re claims 5 and 16. Wherein a first plurality of data items associated with a second entity indicate transactions of the user in a second account of the second account type. [¶0064]
Re claims 6 and 17, wherein the score impact algorithm is developed based at least on historical
risk score changes of a plurality of other users in response to addition of respective accounts of the first
account type to respective risk data of the users. [¶0168] (1514)(FIG. 15)[0084], [¶0152]
Re claims 7 and 18. The computerized method of claim 1, further comprising: executing a second score impact algorithm configured to estimate a second possible risk score associated with addition of a 

Re claims 8-11, further comprising:
receiving, via network communication with a user computing device, selection of a third-party
entity from a plurality of third-party entities indicated in a user interface displayed on the user computing device; credentials for directly accessing, by proxy on behalf of the user via an application programming interface (API), a plurality of data items associated with the user stored in one or more databases associated with the selected third-party entity; transmitting at least an API token associated with the selected third-party and the credential to one or more databases associated with the selected third-party entity; and accessing a plurality of data items associated with the user, via an API communication channel established with the one or more databases associated with the selected third-party entity. (414)(412}(416)(418)(FIG. 4)[¶0053], [¶0054]












Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S FELTEN/Primary Examiner, Art Unit 3692